Title: Circular to the Continental Artillery Colonels, 4 March 1779
From: Washington, George
To: Continental Artillery Colonels

Sir
Head Quarters Middle Brook March 4th 1779

I propose, as soon as the different Gentleman concerned can comply with the direction of this letter, to appoint a Board of Officers to determine those points in the corps of Artillery which were left undecided by the Committee of Arrangement. The principal of these will be, to settle the relative rank of the Colonels who were absent at the time the Committee were in Camp and to determine finally, the rank of the several regiments.
You will therefore as speedily as possible transmit to Head Quarters a representation of your own claim of rank in the corps of Artillery and of the rank of the Regiment under your command. In doing this, as you will not be present to give any personal explanations, you will be very explicit and particular; that the Board may be the better enabled to judge of the validity of the respective pretensions, and to give satisfaction to the parties. I am Sir Your most Obedient servant.
Go: Washington